It is ORDERED that the motion for stay is granted pending the Court's consideration of the petition for certification and any subsequent appeal; and it is further
ORDERED that the parties shall comply with an accelerated briefing schedule on the petition for certification as follows: (1) the petition for certification shall be served and filed on or before April 15, 2019; (2) the respondent's brief shall be served and filed on or before April 22, 2019; and (3) the reply brief, if any, shall be served and filed on or before April 26, 2019; and it is further
ORDERED that any amicus curiae briefs from the entities granted leave to participate by the Appellate Division, and any additional motions for leave to appear as amicus curiae, shall be served and filed on or before April 22, 2019. On or before April 29, 2019, the parties shall serve and file responses to any amicus curiae briefs and answers to any new motions for leave to participate. The parties' answers shall include responses on the merits to any proposed amicus curiae brief.